                            UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF TENNESSEE
                               NORTHEASTERN DIVISION

JUSTIN MEDLIN,                           )
                                         )
                Plaintiff,               )
                                         )
        v.                               )            No. 2:17-cv-0080
                                         )            Chief Judge Crenshaw
                                         )
CITY OF ALGOOD, TENNESSEE,               )
GARY HARRIS, in his official and         )
individual capacity, SCOTT BILBREY, )
in his official and individual capacity, )
and KEITH MORRISON, in his official )
and individual capacity,                 )
                                         )
                Defendants.              )

                                  MEMORANDUM OPINION

       Justin Medlin filed this lawsuit asserting both federal and state law violations after he was

terminated from his position as a City of Algood, Tennessee police officer. Now before the Court

is former Mayor Scott Bilbrey’s Motion for Judgment on the Pleadings (Doc. No. 30). That Motion

has been fully briefed by the parties (Doc. Nos. 31, 36, 38) and, for the reasons that follow, will be

granted.

                                      I. Factual Allegations

       The Complaint contains the following relevant allegations:

       Medlin was an Algood police detective when he was constructively discharged in 2017. At

the time, Bilbrey was Mayor, Gary Harris was the Police Chief, and Keith Morrison was the City

Manager. (Doc. No. 1, Complaint ¶¶ 11, 12).

       Algood’s City Charter places its governance in the hands of the City Council. The City

Council consists of the Mayor, Vice-Mayor and three Council Members. That body has promulgated
handbooks governing city employees, along with employment policies and procedures relating to

the hiring, discipline, and termination of city employees. By way of a handbook, employees are

provided certain procedural rights, including notice and the opportunity to contest adverse

employment decisions. They are also given the right to appeal, first to the City Manager, and then

to the City Council as a whole. (Id. ¶¶ 14-16).

       In January of 2017, Medlin was placed on administrative leave by Chief Harris pending an

investigation into the alleged misuse of a city-issued cell phone. That use allegedly included the

exchange of explicit messages, digital images, and/or video recordings. Although Chief Harris told

Medlin that a third-party complaint about the misuse of the cell phone had been received, Medlin

never saw that complaint. Nor was Medlin ever provided any statement or notice of the express

allegations lodged against him, or the actual basis for being placed on leave.             (Id. ¶ 17).

Nevertheless, Medlin was required to surrender his firearm, and turn over his cell phone. (Id.).

       According to Medlin, “it has now come to light” that Chief Harris “was plotting to terminate

or force Mr. Medlin to resign from his position from the Algood Police Department as far back as

the time period [when] Chief Harris was acting or temporary chief and was under consideration for

the permanent position.” (Id. ¶¶ 12, 18).1 Moreover, “recent information received by the general

public,” shows that Chief Harris believed Medlin “wielded too much influence with the Algood City

Council,” and that “Medlin was a hindrance to his [Chief Harris’s] growing political power within

city government.” (Id. ¶ 18). This was so, even though Medlin had actually supported then-

Assistant Chief Harris’s bid to become police chief. Medlin also alleges that Chief Harris “was




       1
           According to the Complaint, Harris became interim chief in 2013, and was appointed permanent
chief in 2014. (Id. ¶ 12).

                                                  2
working both sides of the political fence to foment dissention [sic] between Mr. Medlin and

Defendant Keith Morrison,” and “was also actively attempting to destroy Mr. Medlin’s character

to erode his perceived influence over the city council.” (Id.).

       While on administrative leave, Medlin was provided no further information about the

investigation into the alleged misuse of the city issued cell phone. Nevertheless, on February 2,

2017, he was told there would be a formal hearing the following day to consider his termination.

No advance notice was given as to “what was to be the subject matter of the hearing or the evidence

that would be presented.” (Id. ¶ 19). In fact, at this point, Medlin had still not received formal

notice that he had been placed on administrative leave.

       Medlin retained counsel who was “expressly advised” by the City Attorney “that while there

could be a brief continuance, the city would seek a hearing very quickly to consider the Plaintiff’s

fate.” (Id. ¶ 22). The following then occurred:

       [O]ne day before the hearing was scheduled, the city attorney delivered documents
       [to Medlin’s] attorney which would to be introduced or utilized in the administrative
       hearing. Moreover the city attorney advised that he had the authority to sit as the
       administrative judge in lieu of the city manager to consider the issue of the Plaintiff’s
       employment. It was made expressly clear that it was the opinion of city officials that
       Mr. Medlin had violated city policy and he should be terminated. It was also made
       clear that it did not matter who would sit in judgment of Mr. Medlin, and that he
       would be terminated from his position.

                       *                       *                       *

       [W]ith the knowledge that any administrative hearing would be fruitless, Mr. Medlin
       had no choice but to resign his position in an attempt to retain some financial
       benefits. It was not implied, but expressly stated in the meeting leading up to the
       hearing that the Plaintiff s fate was sealed and he was going to be fired. In addition,
       there was almost no time to prepare for a hearing in consideration of all the
       documents that were provided less than 24 hours prior to the hearing. Mr. Medlin
       submitted his resignation on February 10, 2017.

(Id. ¶¶ 22, 25). Medlin resigned as an Algood police officer on February 10, 2017. (Id. ¶ 25).

                                                   3
        After Medlin’s resignation, “it was revealed that [Chief] Harris made a series of audio and

video recordings of his conversations with various city employees and/or officials,” including

Medlin. (Id. 27). It was also “revealed that [Chief] Harris had sought to defame and destroy Mr.

Medlin in an effort to have him either resign or be terminated from the Algood police force.” (Id.).

Towards that end, Chief Harris ”actively recruited other officers and officials to assist him in

carrying out his plot, which included pitting the Plaintiff against other city employees and/or

officials” because Chief Harris “was very concerned about Mr. Medlin’s influence with the city

council[.]” (Id.).

        Also after Medlin’s resignation, Mayor Bilbrey invited members of the local press, the

Nashville news stations, and members of the public to a press conference. According to Medlin:

        At this press conference, Defendant Bilbrey announced the “findings” of the city’s
        investigation and publically called out Mr. Medlin. Some of the information
        disclosed by Mayor Bilbrey was exaggerated, and some of the information contained
        outright falsehoods. Regardless, Defendant Bilbrey had no reason to hold a public
        press conference, which was designed solely to demean and attack Mr. Medlin and,
        ultimately, hinder his chances of future employment. The Plaintiff would submit
        none of the information gained from the city investigation involved a city matter or
        matter of public concern. It was merely private communications between him and
        third parties. At one point, Defendant Bilbrey declared the Plaintiff “quit” before he
        could be fired by the mayor. The mayor has no authority to terminate employees of
        the city under the city charter, but that did not stop him from implying he could do
        so, and would have done so if given the opportunity.

(Id. 28).

        As a result of the foregoing, Medlin claims that he has been (1) unable to find employment

in the law enforcement field, (2) “irreparably damaged by the Defendants’ failures to follow their

own policy or to provide a modicum of due process”; (3) “harmed by the very public disclosure of

private facts”; and (4) subjected to “public shame, scorn, and humiliation.” Id. ¶¶ 29, 31). His

federal claims are brought under 42 U.S.C. § 1983, and include the denial of procedural and

                                                  4
substantive due process in violation of the First and Fourteenth Amendment, and retaliation in

violation of the First Amendment. He also brings state law claims for the false light invasion of

privacy, the intentional infliction of emotional distress, and violation of the Tennessee Public

Employee Freedom Act, Tenn. Code Ann. § 8-50-602.

                                        II. Standard of Review

        Motions for Judgment on the Pleadings are governed by Rule 12(c) of the Federal Rules of

Civil Procedure and are analyzed the same as Motions to Dismiss for failure to state a claim under

Rule 12(b)(6). Jackson v. Prof’l Radiology Inc., 864 F.3d 463, 466 (6th Cir. 2017). In ruling on

such motions, “a district court must construe the complaint in the light most favorable to the

plaintiff, accept all of the complaint’s factual allegations as true, and determine whether the plaintiff

undoubtedly can prove no set of facts in support of his claim that would entitle him to relief.’”

Engler v. Arnold, 862 F.3d 571, 574–75 (6th Cir. 2017) (quoting Kottmyer v. Maas, 436 F.3d 684,

689 (6th Cir. 2006)). To survive either a 12(b)(6) or 12(c) motion, the ‘complaint must contain

sufficient factual matter, accepted as true, to state a claim to relief that is plausible on its face.’” Id.

at 575 (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). “Mere labels and conclusions are not

enough; the allegations must contain ‘factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.’” Id.

                                       III. Application of Law

        The Complaint is 13 pages long, of which 6 pages are devoted to the “Material Allegations.”

The Court has set forth those allegations in more detail than usual on a motion to dismiss, and

quoted extensively from the Complaint because it proves Bilbrey’s ultimate assertion: the Complaint

lacks sufficient factual assertions to hold him liable under any of the federal claims alleged. And


                                                     5
because the allegations for the federal claims are insufficient, the Court will decline to exercise

supplemental jurisdiction over the state law claims.

A. Federal Claims

       1. Procedural Due Process

       The Due Process Clause of the Fourteenth Amendment provides that no state shall “deprive

any person of life, liberty, or property without due process of law.” U.S. Const. amend. XIV, § 1.

“In order to establish a procedural due process claim, a plaintiff must show that (1) he had a life,

liberty, or property interest protected by the Due Process Clause; (2) he was deprived of this

protected interest; and (3) the state did not afford him adequate procedural rights prior to depriving

him of the property interest.” Women’s Med. Prof’l Corp. v. Baird, 438 F.3d 595, 611 (6th Cir.

2006) (citing Hahn v. Star Bank, 190 F.3d 708, 716 (6th Cir. 1999)).

       “‘Government employment amounts to a protected property interest when the employee is

‘entitled’ to continued employment,’” and the source of this right may be found in a written policy

that allows for dismissal only for “just cause.” Nunn v. Lynch, 113 F. App’x 55, 58–59 (6th Cir.

2004) (quoting Bailey v. Floyd Cty. Bd. of Educ., 106 F.3d 135, 141 (6th Cir.1997)). “The ‘root

requirement’ of the Due Process Clause,” is “‘that an individual be given an opportunity for a

hearing before he is deprived of any significant property interest,’” and “‘[t]his principle requires

some kind of a hearing prior to the discharge of an employee who has a constitutionally protected

property interest in his employment.’” Rodgers v. 36th Dist. Ct., 529 F. App’x 642, 648 (6th Cir.

2013) (quoting Cleveland Bd. of Educ. v. Loudermill, 470 U.S. 532, 542 (1985)).

       Medlin does not deny that he was provided with the opportunity for a hearing, but his

description of events conjures up images of a “kangaroo court” in the sense that the outcome was


                                                  6
allegedly preordained. See, Rideau v. State of La., 373 U.S. 723, 726 (1963) (stating that “kangaroo

court proceedings” can be a “more subtle but no less real deprivation of due process of law”). Not

only was Medlin not provided with formal notice, the City Attorney dropped a stack of documents

on his attorney the day before the hearing and allegedly told him that Medlin would be fired. What

Medlin does not allege, however, is more telling. One can search the Complaint in vane for any

factual allegations that remotely suggest Bilbrey (1) was personally involved in the investigation;

(2) placed Medlin on administrative leave; (3) failed to provide notice of the charges; or (4) involved

in the administration process in any way prior to the press conference.

       Medlin appears to recognize as much because he argues that his “procedural due process

claims are essentially bilateral with two distinct cause of action: (1) the inadequate, flawed, and

downright biased process under which he was first suspended and ultimately constructively

discharged; and (2) the liberty interest of which he was deprived by the stigma inflicted by

Defendant Bilbrey’s unwarranted post-termination press conference.” (Doc. No. 36 at 10). Medlin

relies on “stigma-plus” for this theory of liability.

       The stigma-plus test is used to analyze a due process claim where the action taken by the

state injures one’s reputation. Plaintiff must show that “the state’s action both damaged his or her

reputation (the stigma) and that it deprived him or her of a right under state law.” Paul v. Davis, 424

U.S. 693 (1976). Id. Five factors are considered:

       First, the stigmatizing statements must be made in conjunction with the plaintiff’s
       termination from employment. . . . Second, a plaintiff is not deprived of his liberty
       interest when the employer has alleged merely improper or inadequate performance,
       incompetence, neglect of duty or malfeasance. . . . Third, the stigmatizing statements
       or charges must be made public. Fourth, the plaintiff must claim that the charges
       made against him were false. Lastly, the public dissemination must have been
       voluntary.


                                                   7
Brown v. City of Niota, 214 F.3d 718, 722–23 (6th Cir. 2000).

       Medlin alleges that Bilbrey “announced the findings” of the investigation, “publically called

[him] out,” and disclosed “information” that was “exaggerated,” or contained “outright falsehoods.”

What was exaggerated or false, and what “calling one out” constitutes, is not specified. (Doc. No.

1, Complaint ¶ 28). For purposes of the stigma-plus test, it would require omniscience on the part

of the reader of the Complaint to conclude that Bilbrey did anything more than allege performance

problems, incompetence, neglect of duty, or malfeasance by Medlin. See, Crosby v. Univ. of

Kentucky, 863 F.3d 545, 556 (6th Cir. 2017) (stating that second factor requires showing the

imposition of a “moral stigma such as immorality or dishonesty” that was capable of “seriously

damaging standing and association in community” or foreclosing employment opportunities).

       Regardless, “[i]n addition to satisfying each of those five factors, the plaintiff must also

allege that he requested and was denied a name-clearing hearing” because “[i]t is the denial of the

name-clearing hearing that causes the deprivation of the liberty interest without due process.” Id.

at 559; see also, Quinn v. Shirey, 293 F.3d 315, 320 (6th Cir. 2002) (stating that “the public

employer deprives an employee of his liberty interest without due process, if upon request for a

name-clearing hearing, the employee is denied”). Medlin does not allege that he requested and was

denied a name clearing hearing by Bilbrey, or by anyone else for that matter. Indeed, the Complaint

alleges that the hearing was scheduled to proceed, albeit sooner than Medlin would have preferred,

until he decided to resign.

       Medlin’s procedural due process claim is subject to dismissal.

       2. Substantive Due Process and First Amendment Retaliation

       Medlin’s substantive due process claim, which he links to his First Amendment claim, fares


                                                8
no better. “Substantive due process ‘prevents the government from engaging in conduct that shocks

the conscience’ . . . or interferes with rights implicit in the concept of ordered liberty[.]’” Prater v.

City of Burnside, 289 F.3d 417, 431 (6th Cir. 2002) (quoting United States v. Salerno, 481 U.S. 739,

746 (1987)). With regard to the scope of the liberty rights protected, the Sixth Circuit has explained:

        Over time, the Supreme Court has construed the substantive component of the Due
        Process Clause to protect two types of “liberty.” It incorporates most of the
        guarantees of the Bill of Rights – which originally restricted only the Federal
        Government, see Barron v. Baltimore, 32 U.S. 243, 247, 7 Pet. 243, 8 L.Ed. 672
        (1833) – and protects these rights from state infringement. And it protects other
        “fundamental rights” not expressly mentioned in the Bill of Rights but “implicit in
        the concept of ordered liberty,” Roe v. Wade, 410 U.S. 113, 152, 93 S.Ct. 705, 35
        L.Ed.2d 147 (1973), and “deeply rooted in this Nation’s history and tradition,”
        Moore v. City of East Cleveland, 431 U.S. 494, 503, 97 S.Ct. 1932, 52 L.Ed.2d 531
        (1977)—including “personal decisions relating to marriage, procreation,
        contraception, family relationships, child rearing, and education,” Lawrence v.
        Texas, 539 U.S. 558, 574, 123 S.Ct. 2472, 156 L.Ed.2d 508 (2003).

Flaskamp v. Dearborn Pub. Sch., 385 F.3d 935, 941 (6th Cir. 2004).

        The Supreme Court has held that among the “deeply rooted” liberty rights is the two-fold

right to intimate association. “In one line of decisions, the Court has concluded that choices to enter

into and maintain certain intimate human relationships must be secured against undue intrusion by

the State because of the role of such relationships in safeguarding the individual freedom that is

central to our constitutional scheme. In this respect, freedom of association receives protection as

a fundamental element of personal liberty.” Roberts v. U.S. Jaycees, 468 U.S. 609, 617–18 (1984).

“In another set of decisions, the Court has recognized a right to associate for the purpose of engaging

in those activities protected by the First Amendment – speech, assembly, petition for the redress of

grievances, and the exercise of religion.” Id. at 618. Either way, “[t]he Constitution guarantees

freedom of association of this kind as an indispensable means of preserving other individual

liberties.” Id.

                                                   9
       Medlin claims he was denied substantive due process because his right to associate within

the meaning of the First Amendment was violated. More specifically, he alleges that he was

retaliated against in violation of the First Amendment when he was constructively discharged for

communicating (associating) with other Algood employees and City Counsel members. However,

a claim based on the substantive due process right to free speech is duplicative of a First Amendment

retaliation claim, Handy-Clay v. City of Memphis, 695 F.3d 531, 547 (6th Cir. 2012); Brandenburg

v. Hous. Auth., 253 F.3d 891, 900 (6th Cir.2001), and Medlin has not adequately alleged the latter.

       A First Amendment retaliation claim has three elements: “‘(1) the plaintiff engaged in

constitutionally protected conduct; (2) an adverse action was taken against the plaintiff that would

deter a person of ordinary firmness from continuing to engage in that conduct; and (3) the adverse

action was motivated at least in part by the plaintiff's protected conduct.’” Paterek v. Vill. of

Armada, 801 F.3d 630, 645 (6th Cir. 2015) (quoting Fritz v. Charter Twp. of Comstock, 592 F.3d

718, 723 (6th Cir. 2010)).

       The Complaint never makes clear the “protected conduct” involved, although at one point

it alleges that “none of the information gained from the city investigation involved a city matter or

matter of public concern [but] was merely private communications from [Medlin] and third parties.”

(Doc. No. 1, Complaint ¶ 28). At another point, the Complaint speaks about Medlin’s “private

affairs and the public disclosure of private fact.” (Id. ¶ 29). At still another point the Complaint

alleges that Medlin had a “substantive due process right to engage in legal social relationships with

whomever he chooses.” (Id. ¶ 39). These broad and conclusory allegations make it difficult to

determine whether Medlin is really complaining about “constitutionally protected” conduct. “While

public employees may not be required to sacrifice their First Amendment free speech rights in order


                                                 10
to obtain or continue their employment, a state is afforded greater leeway to control speech that

threatens to undermine the state’s ability to perform its legitimate functions.” Scarbrough v. Morgan

Cty. Bd. of Educ., 470 F.3d 250, 255 (6th Cir. 2006). The exchanging of illicit messages and

photographs via a city-issued cell phone is likely not constitutionally protected, but this is one way

the Complaint can be read. In any event, the Sixth Circuit “has consistently held that damage claims

against government officials arising from alleged violations of constitutional rights must allege, with

particularity, facts that demonstrate what each defendant did to violate the asserted constitutional

right.” Lanman v. Hinson, 529 F.3d 673, 684 (6th Cir. 2008) (italics in original) (citing Terrance

v. Northville Reg’l Psychiatric Hosp., 286 F.3d 834, 842 (6th Cir. 2002)). This requires the court

to “analyze separately whether [plaintiff] has stated a plausible constitutional violation by each

individual defendant, and [the plaintiff] cannot ascribe the acts of all individual defendants to each

individual defendant.” Heyne v. Metro. Nashville Pub. Sch., 655 F.3d 556, 564 (6th Cir. 2011).

       Focusing on Bilbrey, his alleged actual involvement occurred after the allegations of

misconduct had been made by Chief Harris, the “investigation” had been completed, and Medlin had

resigned. Medlin does not explain how, given this time-line of events, Bilbrey was personally

involved in depriving Medlin of his First Amendment rights, or how Bilbrey retaliated against him

for engaging in such protected activity when, in fact, Medlin had resigned by the time of Bilbrey’s

press conference.

       Medlin’s substantive due process and First Amendment retaliation claims will also be

dismissed.

       3. Conspiracy Claim

       In his reply brief, Medlin tacitly concedes the lack of factual allegations regarding Bilbrey’s


                                                  11
involvement before the press conference. Medlin writes:

       It is true the vast majority of the specific allegations involve Defendants Harris and
       Morrison, as Harris was the chief of police and Morrison the city manager, who
       would have been Mr. Medlin’s immediate supervisors. However, there are very
       specific allegations leveled against Mr. Bilbrey which taken as true, with all
       inferences drawn in favor of Mr. Medlin, would sustain the causes of action as set
       forth in the complaint. The entire complaint read as a whole alleges a rather intricate
       conspiracy executed primarily by Defendants Morrison and Harris, but participated
       in by Scott Biblrey, specifically in his post-termination conduct.

       In particular, Mr. Medlin alleged that following his resignation, that Mr. Biblrey held
       a press conference that was part of an ongoing conspiracy to not only terminate him,
       but to also stigmatize and tarnish the Plaintiff’s reputation.

                      *                       *                       *

       Mr. Medlin would note that Mr. Biblrey publically implied he had the authority to
       terminate him, and would have done so if given the opportunity. Thus, implicating
       himself in this plan and conspiracy to terminate the Plaintiff and ruin his reputation.

(Doc. No. 36 at 2-3 (footnote omitted).

       Despite alleging an “intricate conspiracy,” there are insufficient facts pled to hold Bilbrey

liable. Apart from paragraph 28 of the Complaint regarding the alleged statements made at the press

conference, the only allegations regarding Bilbrey’s involvement in anything, including an alleged

conspiracy, are the following:

       The investigation into the Plaintiff’s private affairs and the public disclosure of
       private facts were part of an ongoing plan by Defendant Harris and Defendant
       Bilbrey to destroy the Plaintiff and have him removed from the Algood police force
       one way or another, [and] Mr. Bilbrey did not even have the authority to terminate
       the Plaintiff in the first place.

       Defendants Bilbrey and Morrison afforded the Plaintiff insufficient due process. He
       was never given specific or express notice of the complaints or charges against him,
       he was given insufficient time to mount a proper defense, even if the charges were
       properly outlined and he was provided evidence, and it was expressly stated that he
       would be terminated following the hearing, which was never going to be fair or
       neutral.


                                                  12
       The Plaintiff would submit the conduct of Defendants Harris, Bilbrey, and Morrison,
       constituted a city policy, custom, and/or practice as the chief city officials.

       [T]he deprivation of his constitutionally protected right [to procedural due process]
       was individually perpetrated by Defendants Morrison and Bilbrey, who also
       conspired with Defendant Harris.

       The right to free speech and association are bedrock principles of the First
       Amendment. Defendants Morrison and Bilbrey, conspiring with Defendant Harris,
       deprived him of his guaranteed First Amendment rights by virtue of their retaliation.
       The Plaintiff would submit his termination was retaliation for her [sic] association
       with members of the city council, and for speaking to city council members.

       Defendants Bilbrey and Morrison, both in their official and individual capacities,
       deprived the Plaintiff of his constitutional rights as guaranteed by the United States
       constitution. Moreover, by virtue of their authority and ratification by the whole city
       council, the actions and conduct of Morrison and Bilbrey constitutes an official city
       policy, act, procedure and/or custom. As such, the Defendants are liable to the
       Plaintiff pursuant to 42 U.S.C. § 1983.

(Doc. No. 1, Complaint ¶¶ 29, 31, 36-38, 40-42).

       For the most part, these allegations are nothing more than legal conclusions masquerading

as facts, that, as a matter of law, are insufficient to survive dismissal. See, D’Ambrosio v. Marino,

747 F.3d 378, 383 (6th Cir. 2014) (stating that, on a motion for judgment on the pleadings or to

dismiss for failure to state a claim, a court “need not accept as true legal conclusions or unwarranted

factual inferences, and conclusory allegations or legal conclusions masquerading as factual

allegations will not suffice.”). Instead, “a plaintiff's obligation to provide the ‘grounds’ of his

‘entitlement to relief requires more than labels and conclusions, and a formulaic recitation of the

elements of a cause of action will not do.’” Republic Bank & Trust Co. v. Bear Stearns & Co., Inc.,

683 F.3d 239, 246–47 (6th Cir.2012).

       Furthermore, “[i]t is ‘well-settled that conspiracy claims must be pled with some degree of

specificity and that vague and conclusory allegations unsupported by material facts will not be


                                                  13
sufficient to state such a claim under § 1983.’” Fieger v. Cox, 524 F.3d 770, 776 (6th Cir. 2008)

(quoting Gutierrez v. Lynch, 826 F.2d 1534, 1538 (6th Cir.1987)). “Accordingly, pleading

requirements governing civil conspiracies are relatively strict.” Id.

       Though no separate conspiracy count is alleged, the factual allegations in Medlin’s

Complaint that presumably underlie his Section 1983 conspiracy claim are no more specific than

his allegations made in support of his other claims that have already been deemed insufficient.

Indeed, when the facts and inferences involving Bilbrey are construed in Medlin’s favor, the most

they show is that Bilbrey was the Mayor and part of the City Council, at some unspecified point in

time the City Council developed a written handbook that allowed dismissal from employment for

just cause only, Medlin was improperly investigated and accused of misconduct such that he felt

compelled to resign, and, after the resignation, Bilbrey held a press conference during which he

“exaggerated facts” and “demeaned” Medlin. Taken collectively, these allegations do not suggest

that Bilbrey deprived Medlin of substantive or procedural due process rights, or deprived Medlin

of his First Amendment right to association. Nor do the factual allegations – as opposed to legal

conclusions – suggest “that there was a single plan” in which Bilbrey shared a “general

conspiratorial objective” with others “to injure [Medlin] by unlawful action,” Bickerstaff v.

Lucarelli, 830 F.3d 388, 400–01 (6th Cir. 2016), all of which are essential to state a conspiracy claim

under 42 U.S.C. § 1983.

       To the extent that Medlin is asserting a conspiracy claim against Bilbrey, that, too, must be

dismissed.

B. State Law Claims

       With the dismissal of Medlin’s federal claims against Bilbrey, the Court will not retain


                                                  14
jurisdiction over the state law claims against that Defendant because, pursuant to 28 U.S.C. §

1367(c)(3), there is a “strong presumption in favor of declining to exercise jurisdiction over

supplemental state-law claims after dismissing federal anchor claims[.]” Martinez v. City of

Cleveland, 700 F. App’x 521, 523 (6th Cir. 2017). This holds true even where, as here, federal

claims remain against other defendants. See, e.g., Ryan v. Illinois Dep’t of Children & Family

Servs., 185 F.3d 751, 764-65 (7th Cir. 1999); Oilfield Services, LLC v. Pecha, 2013 WL 3458163

(W.D. Pa. July 9, 2013); Timeline, Inc. v. Proclarity Corp., No. C05-1013JLR, 2007 WL 1574069,

at *10 (W.D. Wash. May 29, 2007); Spearman v. Tom Wood Pontiac-GMC, Inc., 2001 WL 1712506

at * 7 (S.D. Ind. Dec. 3, 2001). Retention of state law claims, however, may be appropriate where

the case has been pending for a long time, discovery has been completed, the record is voluminous,

a court has spent significant time on the litigation, and there are pending motions for summary

judgment. Harper v. AutoAlliance Int’l, Inc., 392 F.3d 195, 211 (6th Cir. 2004).

       This case is neither old nor voluminous as it was filed barely a year ago and there have only

been 42 docket entries thus far. Further, discovery is ongoing, and the deadline for dispositive

motions has yet to pass. Indeed, the only real substantive involvement in this case by the Court so

far has been to rule on the present Motion for Judgment on the Pleadings. In light of these factors,

retaining jurisdiction over the supplemental state law claims against Bilbrey is unwarranted.

                                          III. Conclusion

       For the foregoing reasons, Bilbrey’s Motion for Judgment on the Pleadings (Doc. No. 30)

will be granted. Medlin’s federal claims will be dismissed, and the Court will decline to exercise

jurisdiction over his state law claims against Bilbrey.




                                                 15
An appropriate Order will enter.



                                   __________________________________________
                                   WAVERLY D. CRENSHAW, JR.
                                   CHIEF UNITED STATES DISTRICT JUDGE




                                     16
